Citation Nr: 0120071	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  00-06 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the calculated amount 
of $1,444.00.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from August 1964 to July 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied waiver of recovery of an 
overpayment in the calculated amount of $8,634.  The case was 
remanded to the RO in March 2001 for an audit, which resulted 
in a decrease in the amount of the overpayment to $1,444.  
The RO issued a Supplemental Statement of the Case in April 
2001 that clarified the issue as to the creation of the 
overpayment and that is in accordance with the appellant's 
testimony and understanding of the debt amount.  Therefore, 
the validity of the debt is no longer in question and the 
Board may proceed with a determination of the appeal.


FINDINGS OF FACT

1.  The overpayment at issue resulted from the appellant's 
receipt of improved pension benefits for the months of August 
1998 and September 1998, in an amount which failed to 
consider income in the form of Social Security Administration 
disability benefits for those two months.

2.  The evidence does not establish that there was an 
intentional failure to report retirement and interest income 
for the purpose of establishing entitlement to VA pension 
benefits to which he was not entitled.

3.  The overpayment in the amount of $1,444 was not created 
entirely due to the fault of the appellant, and although it 
resulted in unjust enrichment, the recovery of the debt would 
cause financial hardship and otherwise would defeat the 
purpose of VA benefits.


CONCLUSION OF LAW

Recovery of the overpayment of VA improved pension benefits 
in the calculated amount of $1,444 would be against equity 
and good conscience and, therefore, must be waived.  38 
U.S.C.A. § 5302(a) (West 2001); 38 C.F.R. §§ 1.963(a), 
1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The overpayment at issue was created as a result of improved 
pension payments paid in August 1998 and September 1998 
totaling $1,444 made after the appellant was in receipt of 
Social Security Administration disability benefits.  

Under the applicable governing legal criteria, the maximum 
rate of improved pension is reduced by the amount of the 
countable income of the beneficiary.  38 U.S.C.A. § 1521 
(West 2001); 38 C.F.R. § 3.23 (2000).  In determining income 
for purposes of entitlement to pension under the improved 
pension program, payments of any kind from any source are 
counted as income during the 12-month annualization period in 
which received unless specifically excluded under 38 C.F.R. 
§ 3.272.  38 U.S.C.A. § 1503 (West 2001); 38 C.F.R. § 3.271 
(2000).  Social Security Administration disability benefits 
income is not listed among the exclusions from countable 
income specifically set forth in 38 C.F.R. § 3.272 (2000).

The appellant was awarded nonservice connected pension in a 
September 1997 rating decision, of which he received 
notification in October 1997.  He was advised to notify VA if 
his income increased, and the counted income included $0 from 
Social Security.  In March 1998, the RO received notice from 
the appellant's attorney that he had a pending claim for 
Social Security Administration disability insurance benefits.  
The overpayment at issue was created when the appellant was 
awarded Social Security Administration disability benefits.  
The appellant was paid a prior due amount in July 1998 and 
then regular payments commenced in August 1998.  In a letter 
dated September 22, 1998, but which is not date-stamped, the 
appellant notified the RO of his recent award of Social 
Security Administration benefits and requested the 
appropriate adjustment to his pension.  There are no records 
of any phone calls or prior notifications of receipt of 
Social Security Administration benefits made by the 
appellant.

The appellant testified before the undersigned in November 
2000.  When VA initiated pension benefits, the appellant was 
not on the Social Security Administration disability program 
but his claim was pending.  He was told he would receive 
pension benefits until such time as his Social Security 
Administration disability benefits began.  When he got notice 
that he had been approved for Social Security Administration 
benefits, he called the RO and informed them.  He was told 
they would make a note of this.  Then he got a pension check, 
and called back.  He was told that if he got a check then he 
was entitled to it.  Then he got the second check.  He went 
to the RO and notified them and the pension benefits stopped.  
Several months later he was notified that every dime he had 
ever been paid by VA was owed back.  He contacted multiple 
individuals with regard to this overpayment and finally got a 
letter that said he only had to pay back the two months 
overpayment of pension benefits, that being $1,444.  He does 
not have that amount of money.  He has between $17-$27 left 
over every month, and he offered to pay $10 a month, but he 
was told that was not acceptable.  Before he was granted his 
hearing before the Board, the file mistakenly was sent to the 
Treasury Department for collection.  A collection fee was 
added to the overpayment and he was told that he had to agree 
to pay that back.  He did not think he should have to pay the 
overpayment back since he had tried to get VA to stop the 
pension payments immediately.

After the hearing, the appellant presented evidence directly 
to the Board with waiver of RO consideration, 38 C.F.R. 
§§ 19.37(a), 20.1304(c) (2000), that included a May 2000 
letter from the RO reducing his debt to $1,444 without 
further explanation.  This letter was not otherwise part of 
the record before the Board.  The appeal was remanded in 
March 2001 in order for the RO to determine the calculated 
amount of the overpayment of pension benefits.  As previously 
described, this resulted in an audit and a determination of 
the calculated amount of $1,444.  We note that the appellant 
has submitted copies of a VSO-5 form dated in April 1999 that 
he purportedly submitted to the RO that was not previously 
part of the record as well.

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 C.F.R. § 1.963(a) (2000).  In this case, 
fraud, misrepresentation or bad faith has not been shown; 
consequently, the appellate development has centered on 
whether it would be against equity and good conscience to 
require repayment of the debt.

The term "equity and good conscience" means arriving at a 
fair decision between the claimant and VA; the decision 
should not be unduly favorable or adverse to either side.  38 
C.F.R. § 1.965(a) (2000).  The standard is for application 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of VA's rights.  Id.  Different factors will enter 
into such decision, such as the relative fault of the debtor, 
weighing such fault against any fault on VA's part, whether 
and to what extent there was any unjust enrichment, whether 
there would be undue financial hardship resulting from 
recovery of the overpayment from the veteran, and whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized.  38 C.F.R. § 1.965(a)(1)-(6) 
(2000).

With respect to whether it would be an undue financial 
hardship on the appellant to recover the debt, according to a 
financial status report furnished in April 1999, the 
appellant's monthly household income was $829.  This income 
was arrived from a Social Security Administration benefit of 
$874 minus a Medicare deduction of $45.  Monthly expenses 
were $810, resulting in a positive balance of $19.  Monthly 
expenses consisted of $400 for food, $210 for utilities and 
heat and $200 for transportation.  The appellant has 
testified that he has between $17-$27 left over every month 
after expenses.  However, these reports also omitted common 
expenses such as clothing and home repairs.  We note that the 
file contains medical evidence that the appellant is legally 
blind and no longer able to operate a motor vehicle due to 
loss of peripheral vision.  The appellant has submitted 
documentation that he was adjudicated bankrupt in June 1998.  
The evidence in favor or requiring repayment includes the 
$600 dollars in the bank and $28 cash on hand the appellant 
indicated as assets and that the appellant has no dependents.  
In view of these considerations, we believe that the evidence 
of financial hardship outweighs the evidence of financial 
health and find that it would be undue hardship to require 
the appellant to repay the entire amount of the debt.

We turn next to a determination of the relative degree of 
fault, and cannot conclude that the fault rests solely with 
the appellant in the creation of the overpayment.  The RO was 
on notice that the appellant had a pending claim for Social 
Security Administration benefits.  Although there is no 
record of a telephone call made by the appellant to notify 
the RO, he provided written notification of receipt of Social 
Security Administration benefits in September 1998.  The 
September 1998 written notification in the claims folder is 
consistent with his testimony that once the second, October 
1998 check came, he went to the RO and told them he was 
getting the Social Security Administration benefits.  We 
cannot say that fault rests solely with the RO in the 
creation of this overpayment since there is no record of any 
notification by the appellant prior to September 1998.  
However, since other records from the file have been absent, 
we cannot conclude that this telephone notification did not 
take place based on an absence of any record of it.  
Consequently, in balancing the faults, together with the 
other considerations discussed above, we believe that the 
principle of equity and good conscience is best served by a 
waiver of the overpayment.

Regarding the other elements of equity and good conscience, 
although there is unjust enrichment in this case, in that the 
appellant received benefits to which he was not entitled, 
this factor is somewhat mitigated by the fact that the sum is 
less than $2,000 and accounts for only two months of pension 
benefits.  Additionally, it has not been shown that waiver of 
recovery of the remainder of the overpayment would defeat the 
purpose of pension benefits.  Moreover, no one element is 
dispositive, and, in weighing all of the factors, we believe 
that to require repayment of $1,444 would violate the 
principles of equity and good conscience.  38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.963, 1.965 (2000).  Accordingly, 
waiver of recovery of that portion of overpayment in the 
amount of $1,444 is warranted. 


ORDER

Waiver of recovery of an overpayment of improved disability 
pension benefits in the calculated amount of $1,444.00 is 
granted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

